Citation Nr: 1011474	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  03-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether there was clear and unmistakable error (CUE) in a 
June 1948 rating decision which severed service connection 
for mitral insufficiency with a history of rheumatic fever.

3. Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318. 

4.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1943. The appellant is the deceased veteran's widow.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in May 
2008.  This matter was originally on appeal from rating 
decisions dated in January 2003 and November 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

Originally, the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 included the issue of 
whether there was CUE in a June 1948 rating decision which 
severed service connection for mitral insufficiency with a 
history of rheumatic fever.  However, as the Board has found 
CUE in the June 1948 rating decision, further development 
must be accomplished prior to adjudicating the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.

In February 2010, the Board received the appellant's motion 
to request a thirty-day extension until March 18, 2010 to 
respond to the Board's December 17, 2009 60-day notice.  That 
motion is granted; however, the Board has not received any 
response to its December 17, 2009 notice.  Thus, the Board 
shall proceed with the adjudication of the appellant's claim.

The issue of entitlement to accrued benefits has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 and eligibility for DEA under 38 U.S.C. 
Chapter 35 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in April 1996; the immediate cause of 
his death was identified on the death certificate as sudden 
cardiac death due to (or as a consequence of) 
arteriosclerotic heart disease (ASHD); the appellant is the 
veteran's surviving spouse.

2.  The medical evidence of record fails to establish an 
etiological relationship between the veteran's death and 
active service.

3.  The June 1948 rating decision, which determined that a 
March 1945 rating decision that granted service connection 
for mitral insufficiency with history of rheumatic fever 
contained CUE and severed such service connection, includes 
an error of law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2009).

2.  There is CUE in the June 1948 decision that severed 
service connection for mitral insufficiency with history of 
rheumatic fever.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2004 Remand, the Appeals 
Management Center (AMC) attempted to obtain medical treatment 
records from the VA hospital in Murfreesboro, Tennessee; the 
AMC readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  
Pursuant to the Board's May 13, 2005 Remand, the RO 
adjudicated the issue of whether there was clear and 
unmistakable error in a June 1948 rating decision which 
severed service connection for mitral insufficiency with a 
history of rheumatic fever and readjudicated remaining claims 
and issued a supplemental statement of the case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's February 2004 and May 2005 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2002, August 
2005, and October 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, 
Hupp, 21 Vet. App. at 342.  Together, the letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  Medical opinions were obtained in January 
2008 and December 2009.   The medical opinions discuss the 
etiology of the veteran's cause of death as well as whether 
the veteran's rheumatic fever was involved in the veteran's 
death.  Thus, these examinations are adequate upon which to 
base a decision. 

With respect to the issue of whether there was CUE in a June 
1948 rating decision which severed service connection for 
mitral insufficiency with a history of rheumatic fever, the 
Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  The Court has 
held that, in a case where the law is dispositive of the 
claim, the claim should be denied for lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
That court has also held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  With 
regard to CUE claims, the Board notes that these requirements 
are not applicable to requests for revision of a final 
decision based on CUE because the matter involves an inquiry 
based upon the evidence of record at the time of the decision 
rather than the development of new evidence.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" a CUE case because "there is nothing further that 
could be developed.

The Board notes that the Veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

38 U.S.C.A. § 1310

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that a 
service-connected disability contributed to the death of her 
spouse, the veteran.  Specifically, the appellant contends 
that rheumatic fever, which existed prior to service, was 
permanently aggravated by service and that the mitral 
insufficiency contributed to the cause of death, which was 
heart disease.  

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability. 38 U.S.C.A. § 1310. The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran died in April 1996.  His death certificate lists 
the cause of death as sudden cardiac death and ASHD.  
Hypertension and end-stage renal disease (ESRD) were also 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause.

In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Historically, the veteran served on active duty from November 
1942 to July 1943.  The veteran's service medical records 
include the report of his entrance physical examination in 
November 1942 which noted that his cardiovascular system was 
normal, and no defects were noted.  

The veteran's service medical records include an April 15, 
1943 notation of aortic insufficiency and regurgitation 
excuse formations indefinitely, existed prior to induction; a 
May 10, 1943, notation of heart ailment, existed prior to 
induction; and a May 11, 1943, notation of cardiac disorder, 
reclassification or Certificate of Disability for Discharge 
(C.D.D.).  

On May 11, 1943, the veteran was hospitalized with complaints 
of pain in region of his heart for six or seven years.  The 
pain was noted to be intermittent at first but had grown 
constant and was worse after exercise, and he was short of 
breath at times.  A history was taken at the time of 
hospitalization.  It was documented that the veteran was well 
until about seven years prior when he first noticed pain 
about the heart region and aching, redness and swelling about 
the joints.  These attacks were noted to be less severe than 
his later attacks.  It was also noted that during the prior 
year he had had pain and swelling in both knees, ankles, 
elbows about 20 times and that they would sometimes become 
stiff and red in color and feel hot.  At admission, the 
veteran complained of pain about the heart only and not his 
joints.  It was noted that for the two years prior, the 
veteran noticed that he became short of breath after moderate 
exercise; and for two to three years prior he noticed that 
his ankles would swell, especially in the evening.  
        
After general physical and cardiac examinations, which 
indicated heart enlarged to left, mitral systolic murmur, 
aortic diastolic murmur, and thrill felt over apex, working 
diagnoses of chronic rheumatic fever and valvular heart 
disease were rendered.

The record indicates that the veteran spent 72 days 
hospitalized from May to July 1943.  

On May 11, 1943, the veteran was admitted with complaints of 
pain about his heart.  Previous history very much like 
repeated attacks of rheumatic fever.  It was noted, "To be 
observed."  The initial summary, working diagnosis, 
contemplated laboratory tests, and consultations noted that 
the veteran was admitted with history of joint swelling, 
pain, and redness for past 7 years.  Shortness of breath and 
ankle edema for same period of time.  Aortic diastolic murmur 
and mitral systolic murmur present.  Working diagnosis or 
impression was rheumatic fever chronic and valvular heart 
disease.  Interpretation of EKG dated May 11, 1943, was sinus 
tachycardia, otherwise normal.

EKG on May 15, 1943, was negative except for tachycardia.  X-
rays of the chest were normal.  Interpretation of EKG dated 
May 17, 1943, was essentially normal EKG.  Essentially the 
same as on May 11, 1943. 

A May 18, 1943, note indicates that mitral murmur (systolic) 
and aortic diastolic murmur were still present and no 
different than on admission.  A May 24, 1943, note indicates 
that the veteran was feeling good except his ankles were 
painful.  The examiner could detect no murmurs.  Three EKGs 
were normal and sedation rate on May 16, 1943, was noted to 
be normal.  

On May 19, 1943, the treatment notes indicated a change in 
diagnosis to rheumatic fever, chronic, valvular heart 
disease, aortic insufficiency.  

A May 25, 1943, note indicates that the veteran's ankles were 
not painful but that his heart rate was rapid at 120 per 
minute.  On May 26, 1946, the examiner noted that the veteran 
felt good and that his condition was essentially the same.  
        
Progress notes dated June 8, 1943, June 12, 1943, and June 
16, 1943, indicate that the veteran had had an acute attack 
of rheumatic fever in 1936 at age 14 and he was in bed for 
two weeks with swollen and painful joints.  He then had 
another attack of rheumatic fever with swollen and red joints 
in the winter of 1941; a doctor in Knoxville, Tennessee 
diagnosed rheumatic fever and he was in bed for five weeks 
and lost eight weeks of work.  A note was made that the 
veteran's parent and local M.D. should be contacted to 
establish diagnosis.  It was noted that history of joint pain 
and symptoms referable to heart did not sound organic and 
that if any chronic endocarditis, it was minimal and believed 
to be asymptomatic.  The June 16 note stated that there was 
definite endocarditis.    

Examination on June 8, 1943, of the heart showed it to be of 
normal size and shape.  There were no diastolic murmurs.  
There was a faint systolic murmur at apex and a systolic 
murmur at the base.  Pain complained of was directly at the 
apex.  The First Lieutenant stated, "I doubt if there is any 
significant cardiac pathology at present.

On June 10, 1943, there was no change in the veteran's 
condition.  EKG, sedation rate, and heart films were normal.  
It was noted, "Only question here is whether past history is 
sufficient to send before hospital disposition board or 
whether he must have another acute attack of rheumatism while 
under observation."

On June 16, 1943, it was noted that the veteran felt much 
better and looked much better.  His sedimentation rate was 
normal.

On June 26, 1943, examination of the heart showed soft and 
brief systolic murmur at apex but a loud systolic in the 3rd 
interspace to the left of the sternum.  1st Lt. C.H.P. 
stated, "In view of past history, there may be some damage 
to the aortic valve but the heart is very fast and heaving 
and I believe the murmur is exaggerated for this reason."

Progress note dated July 2, 1943, stated "Asymptomatic.  
Feels fine.  Awaiting Red Cross Report."  The Red Cross 
Report dated July 1, 1943 noted that a history provided by 
the veteran's sister included that two years prior, the 
veteran failed to pass an examination for a job at a paper 
making plant and the doctor told him that he had sugar in the 
blood and advised him to stay off sweets for a time and come 
for re-examination.  He also told the veteran something about 
his heart but the veteran's sister could not remember the 
name of the heart ailment.  The examining physician was 
contacted, but he no longer had the records of the tests 
performed.
        
A Final Summary dated July 5, 1943 indicated a final 
diagnosis of rheumatic fever, chronic recurrent, ankles, 
knees, shoulders, cause undetermined.  The summary also 
indicated that a special exam of disability confirmed a 
history of recurrent rheumatic fever, and indicated (1) 
further hospitalization was not necessary, (2) disability 
affects ability to perform military duties because of 
recurrent joint pain, (3) adequate observation had occurred 
in the hospital, (4) line of duty no -- existed prior to 
induction not aggravated by military duty, (5) disability was 
chronic and recurrent, (6) onset of illness since age 14, (7) 
was not due to soldier's own misconduct, (8) it would be 
cause for repeated hospitalization, and (9) it was not 
necessary for an attendant to accompany veteran home.    
        
A July 5, 1943, note indicates preceding rheumatic fever 
pretty well substantiated.  Heart negative at present.  
Should be discharged.  Recurrent rheumatic fever.  

A July 7, 1943 certificate of disability for discharge noted 
that the veteran was recommended for discharge on account of 
rheumatic fever, chronic, recurrent, ankles, knees, 
shoulders, cause undetermined.  The certificate noted that 
the veteran became unfit for duty from present disease May 
11, 1943 and that the disease was contracted prior to 
enlistment.  The certificate noted that the rheumatic fever 
rendered the veteran unfit for limited service under the 
provisions of MR 1-9, because of recurrent attacks of 
swelling and pain in the joints of the extremities which 
necessitated limitation of physical activities.  The 
disability was noted to be considered permanent and that 
further hospitalization was not considered necessary at that 
time because maximum degree of improvement had been obtained.  
It was also noted that the disease was not in the line of 
duty, existed prior to enlistment and had not been aggravated 
by or in the military service.  The certificate noted that 
the disease would be a cause for repeated hospitalization if 
the veteran were retained in the service.  X-rays of the 
chest showed lung fields clear, and the heart well within 
normal limits.

On July 21, 1943, the veteran was discharged.  His condition 
was noted to be good.

On July 27, 1943, the veteran's condition was noted as good, 
and he was discharged from the hospital.  The appellant 
consequently received a disability discharge.    

The veteran's original application for compensation was 
received in January 1945 and stated that his heart trouble 
and rheumatic fever began in 1934-1941 and May 11, 1943.  
 
The veteran was afforded a special heart examination on March 
5, 1945.  Fifth interspace systolic heart murmur was noted 
after exercise.  Diagnoses were mitral insufficiency and 
history of rheumatic fever.  Interpretation of EKG dated 
March 5, 1945, was essentially normal EKG.

Service connection for mitral insufficiency with a history of 
rheumatic fever was granted in March 1945 with no explanation 
of the reasons for the grant and then severed in June 1948 by 
a rating board which found that the disability pre-existed 
service and was not aggravated therein.

The appellant filed her application for DIC in September 
2002.  In February 2003, after the RO denied service 
connection for the cause of the veteran's death, the 
appellant filed her notice of disagreement which included a 
statement that the veteran had rheumatic fever in service.  
On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in March 2003, the appellant stated that even if the 
veteran had rheumatic fever as a child, it was aggravated by 
his military service.  On a VA Form 21-4138, Statement in 
Support of Claim, received in May 2003, the appellant stated 
that the fact that compensation was granted in 1945 for 
rheumatic fever and severed in 1948 on the basis that as a 
child the veteran had attacks of rheumatic fever, certainly 
an argument that the condition was aggravated by service 
could be made.  On a VA Form 21-4138 received in November 
2005, the appellant stated that she did not disagree that the 
rheumatic fever existed prior to entrance in service but that 
she disagreed that the service did not aggravate the 
condition.  On a VA Form 21-4138 received in December 2005, 
the appellant stated that she felt that "sound medical 
principles" would agree that active duty would aggravate the 
condition.  On a VA Form 646, Statement of Accredited 
Representative in Appealed Case, the representative noted 
that the appellant's contention is that the pre-existing 
rheumatic fever was permanently aggravated by active duty and 
that the mitral insufficiency contributed to the cause of the 
veteran's death.  

In May 2007, the Board requested a medical expert opinion 
addressing the question of whether the veteran's aortic 
insufficiency and/or recurrent rheumatic fever either caused 
or contributed substantially and materially to the veteran's 
death.  Dr. L.S.F. first indicated that the veteran had 
mitral valve insufficiency and not aortic insufficiency.  She 
further clarified that aortic insufficiency causes a 
diastolic murmur and that mitral insufficiency causes a 
systolic murmur and that on cardiac echo dated in January 
1996, there was no evidence of aortic insufficiency.  After a 
review of the claims file, Dr. L.S.F., opined that it was not 
likely that the veteran's mitral insufficiency and or 
recurrent rheumatic fever either caused or contributed 
substantially and materially to his death.  Dr. L.S.F. noted 
that there was no documentation in the available medical 
records that demonstrated that further episodes of rheumatic 
fever occurred after he left the military in July 1943.  She 
also noted that the veteran had rheumatic fever prior to 
entering the military, that he had severe common risk factors 
for coronary artery disease (abnormal lipids, diabetes, 
hypertension, and smoking) which are unrelated to his history 
of rheumatic fever.  She also noted that coronary artery 
disease was listed as the cause of his cardiac arrest, that 
the mitral insufficiency which might already have been 
present when the veteran was a boy, progressed very slowly 
and was only moderate on echo three months prior to his 
death, and that he had documented cardiac ischemia and had a 
cardiac arrest while undergoing dialysis.     

In May 2008, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a December 2008 Order, the Court granted the 
parties Joint Motion for Remand (JMR) and remanded the matter 
to the Board for compliance with the instructions in the 
JMR). The JMR noted that the parties agree that the Board 
should have addressed whether the presumptions of soundness 
or aggravation were applicable in this case.

As such, the first matter is whether the veteran is entitled 
to the presumption of soundness as to the veteran's chronic 
and recurrent rheumatic fever and any cardiac residuals.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

The veteran's enlistment record indicates that his 
cardiovascular system was normal, that he had no defects, and 
that he was fit.  Therefore, as rheumatic fever was not noted 
on entrance into service, the veteran is entitled to the 
presumption of soundness as to rheumatic fever.  Similarly, 
as there were no cardiac residuals of rheumatic fever noted 
on entrance into service, the veteran is also entitled to the 
presumption of soundness as to any cardiac residuals of the 
rheumatic fever.

The next matter is whether there is clear and unmistakable 
evidence that chronic rheumatic fever and any cardiac 
residuals pre-existed active service.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2009).

In October 2009, the Board referred the case for a medical 
expert opinion regarding whether there was clear and 
unmistakable evidence that rheumatic fever and mitral 
insufficiency existed prior to service.  The medical expert, 
Dr. J.J., noted that there was clear evidence that the 
veteran had rheumatic fever prior to entering service.  Dr. 
J.J. stated, "During his admission to Johnson Field Hospital 
in 1943 he describes a long history of symptoms of carditis 
and arthritis predating his service by 7 to 9 years.  He did 
not have medical care for these symptoms prior to entering 
service."  

With respect to aortic insufficiency and regurgitation noted 
on the April 1943 medical record, as noted above, Dr. L.S.F. 
stated that the veteran had mitral valve insufficiency and 
not aortic insufficiency and clarified that aortic 
insufficiency causes a diastolic murmur and that mitral 
insufficiency causes a systolic murmur; and that on cardiac 
echo dated in January 1996, there was no evidence of aortic 
insufficiency.  Thus, despite the fact that the veteran's 
service medical records note aortic insufficiency, the 
records in January 1996 just as the VA examination in March 
1945 showed only mitral insufficiency.  

With respect to whether there is clear and unmistakable 
evidence that mitral insufficiency existed prior to service, 
a May 10, 1943 notation indicates heart ailment existed prior 
to induction and a May 11, 1943 notation indicates cardiac 
disease reclassification or C.D.D. existed prior to 
induction.  Thus, the Board finds that the Report of Board of 
Medical Officers finding that the veteran's rheumatic fever 
existed prior to service coupled with Dr. J.J.'s expert 
medical opinion in October 2009 is clear and unmistakable 
evidence that rheumatic fever existed prior to service.  In 
addition, the Board finds that the May 1943 notations of 
heart ailment and cardiac disease existed prior to induction, 
is clear and unmistakable evidence that the veteran's mitral 
insufficiency existed prior to service. 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Thus, the question remains as to whether there is clear and 
unmistakable evidence that the veteran's rheumatic fever or 
mitral insufficiency which existed prior to service was not 
aggravated by service. 

In support of her claim, the appellant submitted the 
veteran's enlistment record which indicated that the 
veteran's physical condition when discharged was poor.   

In October 2009, Dr. J.J. stated, "No murmur was identified 
on his examination prior to entering service.  A murmur of 
mitral insufficiency is clearly documented during his 
treatment at Johnson Field Hospital suggesting there had been 
some progression of the valvulitis in the interim.  However, 
according to the available laboratory findings and the 
physical examination of the physician's at the time no acute 
rheumatic fever was present.  This suggests an[y] worsening 
of the mitral insufficiency may have been subtle natural 
progression of the disease."  

Thus, the Board finds that Dr. J.J.'s expert medical opinion 
in October 2009 that the possible progression or worsening of 
the mitral insufficiency may have been subtle natural 
progression of the disease is not clear and unmistakable 
evidence that the veteran's mitral insufficiency was not 
aggravated by service or evidence that the veteran's mitral 
insufficiency did not increase in severity beyond the natural 
progression of the disease during service.  The Board notes 
that Dr. J.J.'s statement that any worsening of the mitral 
insufficiency may have been subtle natural progression of the 
disease is too tenuous and does not rise to the level of 
clear and unmistakable.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (indicating that a doctor's opinion 
suggesting a condition "may be" related to service is too 
speculative when phrased in such equivocal language because 
this is tantamount to saying the condition just as well "may 
not be" related to service).  In this case, Dr. J.J.'s 
statement that an[y] worsening of the mitral insufficiency 
may have been subtle natural progression of the disease is 
tantamount to saying an[y] worsening of the mitral 
insufficiency may not have been subtle natural progression of 
the disease.

Because there is no clear and unmistakable evidence that the 
veteran's mitral insufficiency was not aggravated by service, 
the presumption of soundness as to mitral insufficiency is 
not rebutted.  

However, even assuming that the veteran's mitral 
insufficiency was aggravated by his service, the only medical 
evidence of record that addresses the cause of the veteran's 
death indicates that it was unlikely caused by this 
condition.  As noted above, after a review of the claims 
file, Dr. L.S.F. opined that it was not likely that the 
veteran's mitral insufficiency and or recurrent rheumatic 
fever either caused or contributed substantially and 
materially to his death.  Similarly, after a review of the 
file, Dr. J.J. stated that he did not believe that the 
veteran's death was related to the rheumatic fever or mitral 
regurgitation.  Dr. J.J. explained that the veteran's death 
was clearly related to his chronic ischemic heart disease 
from his prior inferior myocardial infarction resulting in 
reduced left ventricular systolic function and a propensity 
for ventricular arrhythmias.  Dr. J.J. noted that an 
echocardiogram performed just prior to the veteran's death 
demonstrated the typical cardiac substrate for sudden cardiac 
death, namely, a reduced left ventricular ejection fraction 
of 30 percent and a scarred inferior wall.  Dr. J.J. noted 
that the echocardiogram suggested the mitral valve leaflets 
more normally with no stenosis and explained that rheumatic 
mitral valves have a very distinct appearance on 
echocardiogram with thickened and calcified leaflets and 
subvalvular apparatuses often resulting in significant mitral 
stenosis as a major hemodynamic problem.  Dr. J.J. noted that 
significantly rheumatic mitral values would not be described 
as moving normally, that the veteran did have moderate mitral 
regurgitation on the echocardiogram, but that the finding was 
not unexpected in a patient with chronic ischemic heart 
disease due to dilation of the mitral annulus and 
displacement of the supporting posterior medial mitral 
papillary muscle to due the prior myocardial infarction.  Dr. 
J.J. summarized that the veteran's death was due to typical 
acquired cardiac disease namely coronary artery disease and 
myocardial infarction and was unrelated to his history of 
rheumatic fever.

There is no medical evidence to the contrary.  A letter from 
the veteran's treating physician, Dr. W.D.B. in December 
2002, noted that the veteran had a history of rheumatic fever 
and that the veteran's echocardiogram showed mitral 
insufficiency and atrial fibrillation.  However, the letter 
does not link rheumatic fever or mitral insufficiency to the 
veteran's sudden cardiac death or arteriosclerotic heart 
disease listed on the death certificate as the immediate and 
underlying cause of death.  

The Board notes that a letter from the veteran's uncle stated 
that the veteran "had a serious heart condition from the day 
he became ill while in service until his death April [redacted], 
1996."  In addition, the Board acknowledges the appellant's 
assertions that the veteran's death was related to his active 
service.  As laypersons, the veteran's uncle and the 
appellant are not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  
	
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.   

CUE 

The appellant claims that the RO committed CUE by severing 
service connection for mitral insufficiency with a history of 
rheumatic fever.  

As noted above, in a June 1948 rating decision, the veteran 
was notified of the rating board's decision to sever service 
connection for mitral insufficiency with a history of 
rheumatic fever effective from June 30, 1948.  He was 
informed of this decision and of his appellate rights by 
means of a June 1948 letter.  He did not disagree with this 
decision; and it is, therefore, final.  See 38 U.S.C. § 709 
(1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936.

Since the 1948 decision is now final, it is considered for 
purposes of this appeal to be correct, and will remain 
undisturbed in the absence of error.  Further, to prevail on 
this appeal, it must be shown that not only was there error, 
but that the correction of this error compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet.App. 40 (1993).  	

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

The appellant is not claiming that the correct facts, as they 
were known at the time, were not before the 1948 rating 
board; instead, the appellant is claiming that the statutory 
provisions extant at the time of the 1948 decision were 
incorrectly applied.  

In a September 2009 letter, the appellant's attorney argues 
that the decision to sever service connection in 1948 was CUE 
because the proper legal standard for severance of service 
connection was not followed in 1948.

The attorney stated, 

In 1948, VA regulation (VAR) 1009 
provided that severance of service-
connection required a finding that the 
decision granting service-connection be 
clear and unmistakable error.  Thus, the 
original VA regulations closely mirror 
the current CUE regulations in 38 C.F.R. 
§ 3.105 (2008).  The pertinent criteria 
in effect at the time of the 1948 
decision essentially provided that 
authority to sever service connection 
upon the basis of clear and unmistakable 
error (the burden of proof being on the 
Government) was vested in the regional 
offices.  

The attorney also noted that severance was to occur only 
after certain procedural safeguards were met, namely the 
proposal to sever service connection be based upon a review 
of "all the accumulated evidence;" the veteran was to be 
given immediate notification in writing of the contemplated 
action and the detailed reasons therefore; and the veteran 
was then to be given a reasonable period, not to exceed 60 
days from the date on which such notice was mailed, for the 
presentation of additional evidence pertinent to the question 
VAR 1009(A) and (D).

The attorney noted that prior to the time of the June 1948 
rating decision, the Regional Office rating board on January 
29, 1948, issued a memorandum which it found that in its 
opinion the grant of service connection in was error.  The 
1948 rating board did not make its determination based upon 
any new medical evidence, or the medical review and 
certification required by VAR 1009.  Instead, the 1948 rating 
board merely had a disagreement in the evidence with the 
previous rating board, and did not follow the procedures of 
VAR 1009.  

Initially, the Board notes that the law and regulations 
provide that previous determinations which are final and 
binding, including decisions of service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5112(b); 
38 C.F.R. § 3.105 (2009).  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2009).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  The United States Court of Appeals of Veterans Claims 
(Court) has held that for there to be a valid claim of clear 
and unmistakable error, there must have been an error in the 
prior adjudication of the claim.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were improperly applied.  Id.  Clear and unmistakable error 
is error that is undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  
Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).

In evaluating the above evidence in association with the 
contentions advanced, the Board considers VA Regulation 1009 
in effect at that time as well as the provisions of 38 C.F.R. 
§ 3.105.  The Board also considers guidance provided by the 
Court as well as all current law and regulations which may be 
pertinent.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The law and regulations in effect at the time of the RO's 
June 1948 decision provided that a rating board could reverse 
or amend a decision where such reversal or amendment is 
obviously warranted by a CUE shown by the evidence in file at 
the time the prior decision was rendered.  VA Regulation, 
R&PR 1009(A), effective May 13, 1947.  The authority to sever 
service connection on the basis of CUE was vested in ROs and 
centers.  Service connection was not to be severed in any 
case on a change of diagnosis in the absence of a 
certification by an examining physician or proper medical 
authority that the prior diagnosis on which service 
connection was predicated was not correct in the light of all 
accumulated evidence.  Furthermore, the claimant was to be 
given a reasonable period, not to exceed 60 days, in which to 
present additional evidence.  VAR, R&PR 1009(D) (revised 
September 1955).

Thus, the question is whether that severance action in June 
1948 based on CUE was clearly and unmistakably erroneous.  If 
there is any reasonable basis for supporting the severance 
action, it must be upheld.  The regulations in effect at that 
time provided that there were three bases for the severance 
of service connection:  (1) clear and unmistakable error 
(CUE) in a prior determination; (2) change in diagnosis in 
light of all accumulated evidence indicating that the 
diagnosis on which service connection was predicated is 
clearly erroneous; and (3) fraud.  38 C.F.R. § 3.105.

Earlier incarnations of what is now Sec. 3.105(a) expressly 
stated that a decision could be reversed where such reversal 
was warranted by clear and unmistakable error shown by the 
evidence in file at the time the prior decision was rendered.  

At the time of the June 1948 rating decision, the regulation 
stated, 

No rating board will reverse or amend, 
except upon new and material evidence, a 
decision rendered by the same or any 
other rating board, except where such 
reversal or amendment is clearly 
warranted by a change in law or by a 
specific change in interpretation hereof 
specifically provided for in a VA issue; 
Provided, That a rating board may reverse 
or amend a decision by the same or any 
other rating board where such reversal or 
amendment is obviously warranted by a 
clear and unmistakable error shown by the 
evidence in file at the time the prior 
decision was rendered, but in each such 
case there shall be attached to each copy 
of the rating a signed statement by the 
rating board definitely fixing the 
responsibility for the erroneous 
decision.  ...  Where the severance of 
service connection is considered 
warranted on the facts of record, [see 
subparagraph (D) hereof].

Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1009 (A); effective May 13, 1947.

In June 1948, Paragraph D stated, 

Authority to sever service connection 
upon the basis of clear and unmistakable 
error (the burden of proof being upon the 
Government), ... is vested in regional 
offices and centers.  ... Service 
connection will not be severed in any 
case on a change of diagnosis in the 
absence of a certification hereinafter 
provided. ... If, in the light of all the 
accumulated evidence, it is determined 
that service connection may not be 
maintained, it will be severed.  The 
claimant will be immediately notified in 
writing of the contemplated action and 
the detailed reasons therefore and will 
be given a reasonable period, not to 
exceed sixty days from the date on which 
such notice is mailed to his last address 
of record, for the presentation of 
additional evidence pertinent to the 
question.  This procedure is for 
application except (1) in case of fraud; 
(2) in case of a change in law; (3) in 
case of a change of interpretation of law 
specifically provided in a VA issues; or 
(4) where the evidence establishes the 
service connection to be clearly illegal.  

Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1009 (D); effective May 13, 1947.

In June 1948, the severance of service connection was 
effectuated following compliance with proper procedural 
regulations.  The RO stated that a careful review of the 
evidence or record and on the basis of sound medical facts 
and principles that it was definitely established in the 
absence of an etiological factor, or decompensation during 
service that service connection was not warranted.  

The veteran did not submit any rebuttal evidence within the 
allotted time period between the proposal of severance of 
service connection in January 1948, and severance in June 
1948.  Moreover, neither the appellant nor her attorney 
currently claims that the veteran did not receive notices 
pertaining to the proposal and eventual severance of service 
connection for mitral insufficiency.

Essentially, the only information on the March 19, 1945, 
Rating Sheet indicates that mitral insufficiency with history 
of rheumatic fever was incurred in service in WWII and 
Regulation 1(a), Part I, Paragraph 1(b) is cited.  The Award 
of Disability Compensation or Pension dated March 28, 1945, 
stated that in accordance with the provisions of Pub. #273d 
Cong. As amended by Pub. 144, 213, 78th Cong. that the 
veteran was awarded compensation on account of disability 
resulting from the following conditions held to have been 
incurred or aggravated during his WWII service:  mitral 
insufficiency with history of rheumatic fever.  

The June 1948 rating decision that 
severed service connection for mitral 
insufficiency found that the March 1945 
rating decision that granted service 
connection for mitral insufficiency with 
history of rheumatic fever was CUE.  
Although not explicit, the June 1948 
rating decision essentially points out 
that the condition preexisted service and 
was not aggravated by service.  

The June 1948 decision held, in effect, although not 
explicitly stated, that the March 1945 decision establishing 
service connection for mitral insufficiency was clearly and 
unmistakably erroneous in that the statutory and regulatory 
provisions extant at the time were incorrectly applied as 
there was no evidentiary basis for a finding of service 
connection.

The regulations at the time of the March 1945 rating decision 
[Vet. Reg. No. 1(a), Part I, Para. I (b), as amended, Act of 
July 13, 1943, ch. 233, § 9, 57 Stat. 554, 556 (setting forth 
instructions issued Sept. 4, 1943, 8 Fed. Reg. 13,327) 
(1943)] state, 

... every person employed in the active 
military or naval service shall be taken 
to have been in sound condition when 
examined, accepted, and enrolled for 
service except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed prior to 
acceptance and enrollment and was not 
aggravated by such active military or 
naval service.

Where notation or clear and unmistakable 
evidence shows that a disease or injury 
existed prior to service, service 
connection on the basis of aggravation 
will be conceded in case there is any 
increase in disability during active 
service resulting from injury or disease 
manifested on the record, except where 
contrary to clear and unmistakable facts 
including medical principles.

In considering the question of 
aggravation, attention is invited to the 
fact that ... greater weight attaches to 
the report of examination at the time of 
entrance into active service than 
heretofore.  Also, ... medical judgment 
alone, as distinguished from well 
established and accepted medical 
principles, is no longer sufficient to 
support a finding of natural progress.  
Further, that medical or surgical 
treatment furnished during service for 
preexisting conditions does not of itself 
establish increase in disability; 
however, increase in severity 
necessitating treatment, unless actually 
improved thereby, may do so.  ... Mere 
recurrences within a short period after 
entrance into active service ... do not 
establish increase in degree of 
disability. ... Acute infections, such as 
active rheumatic fever (even though 
recurrent) ... decompensating heart 
disease, ...occurring in service are 
service incurred or aggravated unless 
shown by clear and unmistakable evidence 
that there was no increase in severity 
during service.  

In the June 1948 rating decision, the RO specifically states, 

The records establish that the veteran 
was hospitalized because of pain in 
re[g]ion of heart for six or seven years.  
He gave the following history pains about 
heart region aching, swelling, redness 
about [j]oint[s] about seven years ago 
and again with-in the last year.  Cardiac 
examination showed a systolic murmur at 
apex and at the bases of questionable 
significance, no thrills or diastolic 
murmurs, regular rhythm and normal size 
heart, blood pressure 125/65.  A complete 
examination revealed no swollen joints, 
no evidence of decompensation such as 
edema, cyanosis, enlarged liver and all 
laboratory tests were within normal 
limits.  The evidence shows no acute 
pathology or evidence of decompensation 
during service.  A social service survey 
made by a recognized agency gives the 
following information that when he was 
about ten years old he had nerve knots 
about the size of your finger on his legs 
and arms and had them again about three 
years ago.  These are very sore and make 
the patient ill tempered.  He had 
rheumatism in his knees, wrists and elbow 
when a child in school and about a year 
and half ago he had what was supposed to 
be rheumatic fever.  He was not allowed 
to participate in the Golden Gloves 
boxing tournament.  A careful review of 
the evidence of record and on the basis 
of sound medical facts and principles it 
is definitely established in the absence 
of an etiological factor, or 
decompensation during service that 
service connection is not warranted.

In reviewing those facts known at the time of the 1948 rating 
decision, the Board is compelled to observe the persistent 
references in the service medical records, addressing the 
time of onset of the veteran's rheumatic fever and heart 
ailment.  Such documents appear to reflect that the veteran's 
rheumatic fever and cardiac residuals were considered to have 
pre-existed service.  Moreover, the May 18, 1943 Report of 
Board of Medical Officers found that rheumatic fever existed 
prior to enlistment and had not been aggravated by or in the 
military service.  However, there is no such determination 
with respect to the veteran's in-service cardiac complaints.  
The Board has entertained the thought that the in-service 
medical providers as well as the Board of Medical Officers 
may have lumped all residuals together under the diagnosis of 
rheumatic fever.  However, the medical evidence indicates 
that the only residuals lumped together in the diagnosis of 
rheumatic fever included ankles, knees, and shoulders.  

There is no indication that when the RO granted service 
connection in March 1945, it did not consider all the facts 
or it did not apply the correct law.  The RO weighed the 
available evidence and determined, in an exercise of its 
rating judgment, that his claim of service connection should 
be allowed.  

The question of whether the veteran's mitral insufficiency 
increased in severity during service is inherently a question 
of fact about which reasonable minds could disagree.  Given 
the aforementioned evidence in favor of such an analysis, it 
cannot properly be said that the evidence then of record 
"undebatably compelled" a different conclusion or that the 
decision was "fatally flawed" at the time that it was made.  
Consequently, it cannot properly be said that the RO's 
initial decision to grant service connection was "clearly 
and unmistakably erroneous."  Accordingly, the record does 
not demonstrate that the conclusion of the March 1945 rating 
decision was CUE.  See Russell and Fugo, supra.  

In the absence of application of the required CUE standard in 
the June 1948 rating decision, the Board concludes that the 
June 1948 rating decision severing service connection for the 
veteran's mitral insufficiency was itself CUE.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

The claim for revision of the June 1948 rating decision on 
the grounds of CUE is granted.


REMAND

Given the conclusion that the June 1948 rating decision 
severing service connection for the veteran's mitral 
insufficiency was CUE, the next question is whether the 
veteran would have been rated at 100 percent for at least the 
first five years after his discharge from service or whether 
he should have been rated totally disabled for at least the 
last 10 years of his life for his mitral insufficiency.

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA with 
respect to a claim for DIC under the provisions of 38 
U.S.C.A. § 1318.  Therefore, it is apparent that the Board 
must remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

The claim of entitlement to DEA benefits is intertwined with 
the claim for DIC under the provisions of 38 U.S.C.A. § 1318 
because resolution of the DIC claim could have bearing on the 
outcome of the claim for DEA benefits. As a remand is 
necessary for further development and readjudication, the DEA 
issue will be held in abeyance pending completion of the 
development discussed below.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to obtain; and (3) that the claimant 
is expected to provide.  In addition, the 
appellant should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  The appellant should be 
requested to indicate if there are any 
available VA or non-VA medical treatment 
for the veteran's mitral insufficiency 
for the first five years after his 
discharge from service and for the last 
10 years of his life.  If so, the 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The appellant should be advised 
that she may also submit any evidence or 
further argument relative to the claim at 
issue.

3.  A medical opinion should be obtained 
from a VA cardiologist.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 

The VA cardiologist is asked to review 
the records and answer the following 
questions, distinguishing, to the extent 
possible, what symptomatology is due to 
the veteran's mitral insufficiency and 
what symptomatology is attributed to any 
other cardiac disease or disorder:

(a)  Is there evidence to determine that 
it is at least as likely as not that for 
the first five years after service (the 
entire 5-year span), due entirely to the 
veteran's mitral insufficiency, he had:  

*	signs of congestive heart failure 
upon any exertion beyond rest in 
bed?

*	definite enlargement of the heart 
confirmed by roentgenogram and 
clinically; dyspnea on slight 
exertion; rales, pretibial pitting 
at end of day, or other definite 
signs of beginning congestive 
failure; more than strictly 
sedentary employment is precluded?

*	definitely enlarged heart; severe 
dyspnea on exertion, elevation of 
systolic blood pressure, or such 
arrhythmias as paroxysmal 
tachycardia; more than light manual 
labor is precluded?

(b)  Is there evidence to determine that 
it is at least as likely as not that for 
the last ten years of his life (the 
entire 10-year span), due entirely to the 
veteran's mitral insufficiency, he had:  

*	definite enlargement of the heart 
confirmed by roentgenogram and 
clinically; dyspnea on slight 
exertion; rales, pretibial pitting 
at end of day, or other definite 
signs of being congestive failure; 
more than sedentary employment is 
precluded?

*	definitely enlarged heart; severe 
dyspnea on exertion, elevation of 
systolic blood pressure, or such 
arrhythmias as paroxysmal auricular 
fibrillation or flutter or 
paroxysmal tachycardia; more than 
light manual labor is precluded? 

(c) Is there evidence to determine that 
it is at least as likely as not that for 
the first five years after service or for 
the last ten years of his life, due 
entirely to the veteran's mitral 
insufficiency, that he was unable to 
secure or follow a substantially gainful 
occupation as a result of his mitral 
insufficiency?

4.  The case should be reviewed on the 
basis of the additional evidence, and the 
issues on appeal readjudicated.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


